Judgment unanimously affirmed. Memorandum: Each claim raised by defendant on his appeal from a conviction for second degree murder lacks merit. The trial court properly denied defendant’s application for substitution of assigned counsel because defendant did not establish good cause to justify the request (see, People v Medina, 44 NY2d 199, 208-209; People v Rodriguez, 98 AD2d 961, 962, cert denied 469 US 818). Defendant’s claims of prosecutorial misconduct were, for the most part, unpreserved and lack merit in any event. The prosecutor’s cross-examination of defense witnesses was proper and the prosecutor’s summation was fair response to defense counsel’s summation. We have reviewed the court’s charge and find it adequate and proper in all respects. (Appeal from judgment of Onondaga County Court, Cunningham, J. — murder, second degree.) Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.